Citation Nr: 0020303	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  96-36 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Craven, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1966 to May 
1967.

This case arises from a March 1996 decision of the 
Louisville, Kentucky Regional Office (RO), which denied 
entitlement to a permanent and total disability evaluation 
for pension purposes.  In October 1998, the Board remanded 
this case for further development.  The case has since been 
returned to the Board.


REMAND

As noted above, the Board remanded the case to the RO noting 
that the United States Court of Appeals for Veterans Claims 
had held that "[b]efore a total and permanent disability 
rating can be awarded, an evaluation must be performed under 
the Schedule for Rating Disabilities to determine the 
percentage of impairment caused by each disability."  
Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992).  The Board 
instructed the RO assign ratings for several disabilities, 
including a right renal cyst and left renal stones.  However, 
the RO did not take such action relative to these particular 
disabilities.  Likewise, ratings have not been assigned to 
either gastroesophageal reflux disease, or dry eye syndrome, 
disabilities noted in new evidence presented since the 
Board's prior remand action.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders.  The Court also held that where the remand orders of 
the Board are not complied with, the Board itself errs in 
failing to insure compliance.  Therefore, because the RO did 
not assign ratings for a right renal cyst and left renal 
stones as referred to in the remand, further development is 
necessary prior to appellate review.

Therefore, the case is REMANDED to the RO for the following 
action:

1.  The RO should review the evidence of 
record and assign ratings for a right 
renal cyst, left renal stones, 
gastroesophageal reflux disease, and dry 
eye syndrome.  The rating action must be 
consistent with the criteria under 
38 U.S.C.A. §§ 1502(a)(1), 1521(a) (West 
1991); 38 C.F.R. §§ 3.321(b)(2); 4.15, 
4.16, 4.17, 4.25 (1999); as well as the 
provisions of Talley v. Derwinski, 2 
Vet. App. 282 (1992); Brown v. 
Derwinski, 2 Vet. App. 444 (1992); and 
Roberts.  Any and all necessary 
development to accomplish this order 
should be undertaken.

2.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the case should 
again be reviewed by the RO on the basis 
of the additional evidence.  If a 
permanent and total disability rating 
for pension purposes is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of 
the Case and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


